Citation Nr: 1821552	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  12-33 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial evaluation in excess of 50 percent for service-connected major depressive disorder, claimed as post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active duty service from July 1965 through July 1967. This matter comes before the Board of Veterans' Appeals (Board) on appeal from the March 2011 rating decision of a Regional Office (RO) of the Department of Veterans' Affairs (VA) in Waco, Texas. 

In an April 2015 decision, in pertinent part, the Board granted an initial rating of 50 percent and denied a rating in excess of 50 percent for the Veteran's service-connected major depressive disorder.  The Veteran appealed only that part of the April 2015 Board decision denying a rating in excess of 50 percent to the United States Court of Appeals for Veterans Claims (Court).  In a March 2017 panel decision, the Court set aside the portion of the April 2015 Board decision denying an evaluation in excess of 50 percent for major depressive disorder, and remanded it for further adjudication.

In the April 2015 decision, the Board remanded the claims entitlement to service connection for hearing loss and tinnitus.  For reasons discussed in the REMAND section, the Board is not satisfied that there has been substantial compliance with the April 2015 remand's directives with regards to these claims and will remand the claims for additional development.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for vertigo and hyperacusis, as well as, entitlement to a total disability rating based on individual unemployability (TDIU), have been raised by the record in a March 2018 submission by the Veteran's representative, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeals are REMANDED to the AOJ. 


REMAND

Concerning the hearing loss and tinnitus, in April 2015, the Board remanded the claims for entitlement to service connection for bilateral hearing loss and tinnitus so that a medical opinion on their etiology could be obtained.  The remand instructions specifically stated that the VA examiner must comment on the Veteran's May 2011 lay report of symptoms and the June 2010 records from Chihal ENT Associates.

In July 2015, the VA Audiologist who conducted the Veteran's November 2014 VA hearing examination provided an addendum opinion.  The VA audiologist opined that the Veteran's current hearing loss and tinnitus were less likely than not the result of military noise exposure.  The rationale provided was that the Veteran's hearing was within normal limits at discharge and that there is no scientific support for delayed onset noise-induced hearing loss.  However, the opinion failed to comment on either the Veteran's May 2011 lay report of symptoms and the June 2010 records from Chihal ENT Associates.  See Stegall, 11 Vet. App. 268 (1998).

In November 2016, the Veteran submitted a statement in support of his claims.  He stated that his current hearing loss and tinnitus had been a problem since he got out of the Army in 1967.  The Veteran again stated he believed his hearing loss and tinnitus were caused by military noise exposure incurred during training.

In March 2018, the Veteran's representative submitted a brief on his behalf that included medical treatise on noise-induced hearing loss.  See Adding Insult to Injury: Cochlear Nerve Degeneration after "Temporary" Noise-Induced Hearing Loss and Acceleration of Age-Related Hearing Loss by Early Noise Exposure: Evidence of a Misspent Youth.  While the Board can review the literature, it cannot make medical determinations such as applying the contents of the articles to explain the etiology of the Veteran's current hearing loss and tinnitus.  The Board may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Next, in June 2014, the Veteran submitted a letter from K.B, a private audiologist.  Dr. K.B. opined that, based on shifts in the Veteran's audiometric testing at service entrance and exit, that his hearing loss and tinnitus were at least as likely as not caused by in-service noise exposure.  In the opinion, Dr. K.B. indicated the Veteran was exposed to loud noise levels from grenades and rifle while performing his job duties as a cast specialist and further indicated he had service in Vietnam.  However, the Veteran has been consistent in his reports that his noise exposure was limited to his time in basic training.  Additionally, the record reflects no service in Vietnam.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).  Further, it also is unclear whether Dr. K.B. converted the Veteran's May 1967 separation examination results from ASA to ISO-ANSI standards.

Prior to October 31, 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).

The Veteran's entrance examination was conducted in April 1965 and is therefore presumed to have been conducted using ASA standards.  However, the Veteran had an in-service separation audiological evaluation during service in May 1967, at which time auditory thresholds were recorded.  Because it is unclear whether such thresholds were recorded in using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.   As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.  Audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:
 
Hertz
250
500
1000
2000
3000
4000
6000
8000
add
15
15
10
10
10
5
10
10

In order to facilitate data comparison below, the ASA standards have been converted to ISO-ANSI standards.  The ASA pure tone thresholds as noted in the Veteran's service treatment records are represented by the value not contained in parentheses, while the converted ISO-ANSI pure tone threshold are contained in the parentheses.

On examination for entrance, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
-10 (0)
0 (10)
0 (5)
LEFT
5 (20)
10 (20)
0 (10)
5 (10)
15 (20)

On examination for service separation in May 1967, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
0 (10)
0 (10)
No Data
0 (5)
LEFT
5 (20)
5 (15)
10 (20)
No Data
10 (15)

None of the examinations of record indicate whether conversion from ASA to ISO-ANSI standards were conducted.  Given the shifts created by the conversions from ASA to ISO-ANSI standards and the additional medical treatise evidence of record, a remand is necessary to ensure the Board has an adequate record to make a fully informed decision.

Concerning the claim for the evaluation in excess of 50 percent for major depressive disorder, the claim returns to the Board pursuant to a March 2017 panel decision by the Court.  A November 2017 submission from the Veteran's wife noted that in October 2017 he received in-patient mental health care because of threats of self-harm.  While there are 29 pages of submitted VA medical records in the claims file, it is unclear whether the record is complete.  Therefore, a remand is necessary to associate any relevant private and VA treatment records with the file.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. (1992).

Next, it is also unclear from the record whether the Veteran has any records with the Social Security Administration.  Based on this deficiency in the record, additional development is necessary.

Finally, the Veteran last underwent VA examinations for the service-connected major depressive disorder in November 2014.  While the passage of time alone does not warrant a new examination, given the complaints of worsening, the Board finds that a current examination is necessary.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask him to provide sufficient information and necessary authorization in order to obtain copies of any outstanding records of treatment by VA or non-VA health care providers for any mental health, hearing loss, or tinnitus treatment.  

	If the Veteran provides the necessary information and authorizations, obtain any outstanding clinical records and incorporate them into the electronic claims file.

2.  Obtain all VA treatment records since June 2014, including any records associated with the Veteran's October 2017 hospitalization, and associate them with the electronic claims file.

3.  Obtain a copy of any Social Security decision awarding or denying disability benefits for the Veteran, copies of all medical records upon which any such Social Security disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations by Social Security for the Veteran.  

4.  Forward the claims file to a VA audiologist.  The audiologist should note such review in the examination report.  If the VA audiologist determines that an additional examination of the Veteran is necessary, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The VA examiner should offer the following opinion:

Is it as likely as not (50 percent probability or greater) that any diagnosed bilateral hearing loss or tinnitus, had its onset in service?

The VA audiologist should specifically comment on 

a) The Veteran's lay reports of hearing loss and tinnitus in service.
b) The June 2010 records from Chihal ENT Associates.
c) The June 2014 opinion of Dr. K.B..
d) Any shifts in the Veteran's hearing when accounting for ASA to ISO-ANSI conversion for the May 1967 exit examination.  (See the REMAND section above; Applying the Units most favorable to the Veteran.).
e) The articles attached to the March 2017 submission by the Veteran's representative.

	A rationale should be given for all opinions and conclusions rendered.  

5.  After any records requested above have been obtained, schedule the Veteran for a VA psychiatric examination, to assess the current nature and severity of the service-connected major depressive disorder.  The VA examiner should review the evidence associated with the record.  All necessary tests and studies should be conducted.

6.  Readjudicate the appeals in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for a response before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





